DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite the limitation “determining a status of a check valve” in line 1. It is not very clear as to what the term “status” meant, as status could be interpreted as being ready, not ready, installed, not installed, faulty etc. rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 1 recites the limitation “determining the drain segment was successful based on a measurement of pressure within the sump” in line 9. It is not very clear as to how the drain segment was deemed successful based upon a single pressure measurement in other words, it is unclear if this single pressure measurement was compared to another pressure value or was another criterion used, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 1 recites the limitation “second pressure exceeds the reference pressure by at least a predetermined margin” in line 15. Since the term “margin” in some contexts refer to a range or a gap, i.e. would indicate a lower and upper bound, it is unclear if the phrase “at least a predetermined margin” indicates that if it is at least the lower bound or at least the upper bound that is met, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. If Applicant intended not to indicate a range by use of the term “margin”, Examiner suggests that the claim language could read “at least by a predetermined value”
Claims 2-7 and 9-19 are rejected as containing the same indefiniteness issues as above in claims 1 and 8 respectively, from which these depend.
Claims 4 and 5 recite the limitation “flagging a failed check valve fault” in lines 1 and 2 respectively in response to a determination that check valve has failed. Since the phrase “check valve fault” already indicates a failure of the check valve, adding the term “failed” to the phrase “check valve fault” is a double negative, and the limitation is not clearly conveyed, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Examiner suggests that the claim language could read “flagging a check valve fault” or “flagging a failed check valve message” etc.
Claim 10 recites the limitation “the first pressure is less than a predetermined threshold.” in lines 2-3. It is not very clear as to what a predetermined threshold is, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 13 recites the limitation “measured pressure within the sump is less than a successful drain threshold” in line 3. It is not very clear as to what a drain threshold is. Further it is unclear as to what the criterion for a “successful” drain threshold is, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “A method of determining a status of a check valve in a dishwashing appliance, comprising performing a drain segment…activating and deactivating the drain pump; determining the drain segment was successful based on a measurement of pressure within the sump….starting a timer and taking a reference pressure after determining the drain was successful; taking a second pressure when the timer expires; and determining that the check valve is failed when the second pressure exceeds the reference pressure by at least a predetermined margin, flagging a failed check valve fault in response to determining that the check valve is failed, incrementing a counter; measuring pressures and storing pressure values; initiating user alerts”. While a general purpose “appliance” performs these steps/makes necessary assessments, the method of “activating/deactivating pumps” and “performing drains segments”, “starting or incrementing timers/counters”, “flagging faults/initiating user alerts”, “storing values in memory”, etc. constitute an abstract idea which could include simply turning the appliance on and looking at it while these steps get automatically performed one after the other in the background i.e. these steps could be done mentally. This judicial exception is not integrated into a practical application as the series of steps do not add a meaningful limitation to the abstract idea because of not including any detail on actionable steps e.g. dish cleaning in a specific way. Mere instructions to the appliance to do something (ex: flagging faults/initiating user alerts) mount to an abstract idea (mental step). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites limitations that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. (See MPEP 2106.04(a)(2) IIIB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 12, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US6432216B1) in view of Pers et al. (US8845813B2) and Hill (US20170298839A1).
Regarding claims 1, 8, 9 and 12, Thies teaches a dishwasher 10 with a sump 18, pressure sensor 60 mounted to a soil collector 46 (depicted to be part of the sump in Fig.2) (Col 3 ln 51-58), check valve 68 downstream from the sump located along a fluid drain conduit 58, a drain pump 64 located downstream of the check valve 68 along the drain conduit 58. Thies further teaches partial/complete drain segments of soil collector where a drain pump 64 is energized (activated/deactivated) to clear the filter screen segments 56 as represented in Fig. 2. The drain pump draws wash liquid, concentrated with soils, from the soil collector 46 through a drain conduit 58 and pumps it past a check valve 68 through a drain hose 32 to drain, the amount of wash liquid drained may be controlled by time (timer) and/or also involves a method step top partially drain until the pressure (reference pressure) within the soil collector 46 drops below the predetermined pressure limit (i.e. determining drain was successful) (Col 7 ln 11-22).
Thies does not explicitly teach the method for determining a status of a check valve and that the pressure sensor is mounted to the sump; and determining that the check valve is failed when the second pressure exceeds the reference pressure by at least a predetermined margin.  
Pers et al teaches a dishwasher 10 (Fig.1) where a pressure sensor 54 is mounted to a sump 22 (Fig.2) for measuring water pressure within the sump (claim1), output of which is connected to the control unit which provides measurements that are indicative for various conditions prevailing within the washer (Col 3 ln 7-14).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Theis by adding a pressure sensor to the sump as taught by Pers all in order to achieve the predictable result of using these pressure measurements, to control the washing process and  issue indicator signals to the user thereby providing ease of use and increased reliability and safety of the washer (Col 3 ln 7-14, Pers).
The combination of Thies and Pers still does not explicitly teach the method for determining a status of a check valve and determining that the check valve is failed when the second pressure exceeds the reference pressure by at least a predetermined margin.  
Hill teaches a combustion system with a gas pressure sensor configured to measure gas pressure in the combustor, and a control unit adapted (for determining a status of a check valve) to issue an alert only when the indication of check valve failure happens and the indication of check valve failure may be a reduction by more than a predetermined amount of the, or each, measured fuel pressure [0038] [0040].
Even though the teachings of Hill pertains to a gas system, the control method can still be applied to any fluid/liquid based systems like wash fluid and further it would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the method of operation of the dishwasher of Theis and Pers by adding method steps of Hill to check the status/failure of a check valve based on sump pressure all in order to achieve the predictable result of upon receipt of the alert signal, a suitable operator response can be to turn mains off and thereby reducing overall system/dishwasher damage ([0006], [0031]Hill).
Regarding claims 2-3 and 14-15, the combination of Thies, Pers and Hill teaches the dishwasher and its operating method detailed above. 
Thies further teaches that the since the drain pump 64 is Separate from the wash pump 31, the purging of soils (drain segment) from the soil collector 46 can be accomplished while the wash pump impeller 38 continues to recirculate wash liquid (wash operation) (Col 7 ln 23-30). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, with the dishwasher (of Theis) and sump with pressure sensor arrangement (of Pers), to perform drain and wash segments simultaneously as there are dedicated drain and wash pumps and for the same reasons can be performed independently.
Regarding claims 4 and 17, the combination of Thies, Pers and Hill teaches the dishwasher and its operating method detailed above. 
As detailed previously, Hill teaches that the control unit is adapted issue an alert (flagging failed check) signal that a check valve has failed ([0031] [0038] [0040] Hill).
Regarding claims 7 and 19, the combination of Thies, Pers and Hill teaches the dishwasher and its operating method detailed above. However, this prior art does not explicitly teach that predetermined margin of pressure is equal to about 5 mmH2O.  
The claimed parameters of margin of pressure is equal to about 5 mmH2O were held to be prima facie obvious over the cited prior art (Thies, Pers and Hill) because these are result effective variables that would have been obvious to optimize through routine experimentation.  
It would require routine experimentation to one of ordinary skilled in the art to determine that the margin of pressure should be equal to about 5 mmH2O i.e. second pressure is greater than the reference pressure by 5mm H2O to definitively ensure that the check valve failed because of buildup of pressure in the sump that typically happens when there is backflow due to blockage in drain, defective check valve etc. Hence, such modification of parameters is expected and the claimed parameters/variables would have been obvious through such routine experimentation.  
Further, it is not inventive to discover the optimum or workable values/proportions by routine experimentation (MPEP 2144.05, II, A). If the applicant can clearly articulate the advantage of chosen margin of pressure, and demonstrate the criticality of this claimed value of the variable, this rejection would be withdrawn.
Claims 5-6, 10-11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thies (US6432216B1) in view of Pers et al. (US8845813B2) and Hill (US20170298839A1) and further in view of Livingston (US-4509543-A).
Regarding claims 5-6, 11 and 18, the combination of Thies, Pers and Hill teaches the dishwasher and its operating method detailed above. 
This combination does not explicitly teach the method further comprising incrementing a counter after determining that the check valve is failed and flagging a failed check valve fault when the counter is greater than a count limit, wherein the timer lasts about five seconds.  
Livingston teaches a dishwasher monitor/controller with timers for monitoring the operation of a dishwasher and providing human-intelligible speech messages (flagging a failed check valve) upon the detection of predefined fault conditions. The dishwasher faults detected include directly tested faults and indirectly (elapsed-time dependent) tested faults (incrementing a counter) (abstract, inspection delay period claim 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the method of operation of the dishwasher of Theis, Pers and Hill (teaches check valve status) by adding method steps of Livingston, such that a such as check value fault can be detected and message/fault alerted as a delayed response to the fault i.e. after 5 seconds (elapsed-time fault- the timer and the controller of Livingston are capable of performing this method step), all in order to achieve the predictable result of time fault detection and intimation to the operator (abstract, Livingston).
Regarding claims 10, 13 and 16, the combination of Thies, Pers and Hill teaches the dishwasher and its operating method detailed above. Thies further teaches a memory means 74 (col 7 ln 36) as part of the controller. 
Livingston as detailed above teaches a timer-based control, fault detection and display method.    
Therefore, the combined system of Thies, Pers, Hill and Livingston would be fully capable of method steps involving starting the timer immediately after measuring the first pressure is performed when the first pressure is less than a predetermined threshold, wherein the step of measuring the first pressure is performed after the drain pump is deactivated and a measured pressure within the sump is less than a successful drain threshold,  wherein the step of storing the first pressure in the memory of the dishwashing appliance as the reference pressure is performed when the first pressure is less than a predetermined threshold, wherein the predetermined threshold indicates a successful drain of the sump.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711